Broyles, C. J.,
dissenting. The last paragraph of section 38 of the Penal Code of 1910 is as follows: “Provided, it appears, from all the facts and circumstances of the case, that violent threats, command, and coercion were used.” (Italics mine.) I do not think that it appears, from all the facts and circumstances of the case, that violent threats, command, and coercion were used on the wife by the husband. The evidence clearly shows that the wife was aiding and abetting her husband in the commission of a misdemeanor, and, since all participating in the commission of such an offense are guilty as principals, her conviction was demanded, and the failure of the judge to charge section 38 of the Penal Code was not reversible error. In my opinion the circumstantial evidence adduced excluded every reasonable hypothesis save that of the defendant’s guilt.